  Case 1:20-cv-00215-IMK Document 1 Filed 08/28/20 Page 1 of 25 PageID #: 1




                           UNITED STATES DISTRICT COURT
                    IN THE NORTHERN DISTRICT OF WEST VIRGINIA                        ELECTRONICALLY
                                                                                         FILED
                                                                                       Aug 28 2020
GREGORY W. BEE,                                                                    U.S. DISTRICT COURT
                                                                                   Northern District of WV
       Plaintiff,
                                                                              215
                                                            Case No.: 1:20-cv-___________
                                                                      Keeley
                                                            Judge _____________________


SECRETARY ROBERT L. WILKIE, in his capacity as
Secretary of the U.S. Department of Veterans Affairs, and
U.S. DEPARTMENT OF VETERANS AFFAIRS,

       Defendants.


                                         COMPLAINT

       Now comes Plaintiff, Gregory W. Bee, by counsel, and for his Complaint against

Defendant Secretary Robert L. Wilkie, in his capacity as Secretary of the U.S. Department of

Veterans Affairs (“VA”), and Defendant U.S. Department of Veterans Affairs and states as

follows:

                                Parties, Jurisdiction & Venue:

       1.      At all times mentioned herein, Plaintiff was and is a resident of the Northern

District of West Virginia and worked for the VA in the Northern District of West Virginia.

       2.      At all times mentioned herein, Defendant Secretary Robert L. Wilkie was and is

the head of the U.S. Department of Veterans Affairs.

       3.      At all times mentioned herein, Defendant U.S. Department of Veterans Affairs

operated the Louis A. Johnson VA Medical Center in Clarksburg, West Virginia.




                                                1
    Case 1:20-cv-00215-IMK Document 1 Filed 08/28/20 Page 2 of 25 PageID #: 2




       4.      Plaintiff exhausted his administrative remedies by filing, pro se, internal

complaints with (a) the VA’s Office of Accountability and Whistleblower Protection (“OAWP”),

beginning on February 21, 20191 and (b) an Equal Employment Opportunity (“EEO”) complaint

on July 5, 2019, which was investigated by the agency’s Office of Resolution Management

(“ORM”) and forwarded to the VA’s Office of Employment Discrimination Complainant

Adjudication (“OEDCA”) on January 3, 2020. (2-10-20 OEDCA FAD at p. 1).

       5.      After months of delay, the original OAWP complaint remains pending.

       6.      The OEDCA EEO complaint resulted in a Final Agency Decision (“FAD”) on

February 10, 2020, which was appealed, pro se, to the EEOC’s Office of Federal Operations on

or about February 15, 2020. The OEDCA’s FAD focused solely on the disability discrimination

allegations and refused to address the whistleblower allegations. (4-8-20 VA App. Resp. to

OEDCA FAD at p. 1, n. 2; p. 9, n. 15). The appeal remains pending before the EEOC’s Office

of Federal Operations.

       7.      Given that more than 120 and, for that matter, 180 days have passed since the

filing of the EEOC appeal, Plaintiff is now permitted to bring all of his claims in this District

Court. See 5 U.S.C. § 7702; see also 2-10-20 FAD at p. 15.

       8.      In addition to the discrimination theories, this District Court possesses jurisdiction

over the whistleblower theories in this mixed case as well inasmuch as the agency failed to meet

the time limit prescribed in 5 U.S.C. § 7702. See, e.g., Bonds v. Leavitt, 629 F.3d 369, 379 (4th




1
 Later, Plaintiff filed a second OAWP complaint (Clarksburg-WV-13,823). This additional
OAWP case (Clarksburg-WV-13,823), filed October 25, 2019, is separate and distinct from the
original one filed in February 2019 that is still currently pending In any event, on August 5,
2020, the OAWP emailed Plaintiff and advised that his request for re-review of the second
OAWP case (Clarksburg-WV-13,823) had been denied.

                                                  2
     Case 1:20-cv-00215-IMK Document 1 Filed 08/28/20 Page 3 of 25 PageID #: 3




Cir. 2011); Ikossi v. Dep’t of Navy, 516 F.3d 1037, 1041-44 (D.C. Cir. 2008); Seay v. TVA, 339

F.3d 454, 471-72 (6th Cir. 2003); Doyal v. Marsh, 777 F.2d 1526, 1533, 1535-37 & N. 5 (11th

Cir. 1985); see also Perry v. MSPB, 137 S.Ct. 1975 (2017).

                                                Facts:

          9.     Plaintiff is an Army veteran, who served abroad and worked in support of

Operating Enduring Freedom in Afghanistan, and he has suffered and continues to suffer from

PTSD and related anxiety and depression.

          10.    In 2015, Plaintiff began working as a Timekeeper in the Patient Care Services

Department at the Louis A. Johnson VA Medical Center in Clarksburg.

          11.    Between 2015 and 2017, Plaintiff received favorable employment evaluations and

performed his job admirably. In his 2017 performance evaluation, Plaintiff was praised for,

among other things, taking on the responsibility of maintaining the Standard Operating

Procedures (SOPs) for the Clarksburg VA.

    In early 2018, Plaintiff established he would not kowtow to the Clarksburg VA’s unreasonable
                                               demands.

          12.    In the beginning of 2018, Plaintiff and nursing supervisor, Christa Jarvis,2

disagreed about the way in which timekeepers should input time. They had a meeting, and

Plaintiff considered the issue to be resolved. But during that episode, the Clarksburg VA’s




2
    The relevant representatives of the Defendant VA include:

Dr. Glenn Snider, Medical Center Director;
Terry Massey, Assistant Director;
Paul Carter, Associate Director for Patient Care Services;
Christa Jarvis, Associate Chief Nurse for Patient Care Services;
Lisa McManamay, Equal Employment Opportunity Officer; and
David Martino, Compliance Officer.

                                                  3
  Case 1:20-cv-00215-IMK Document 1 Filed 08/28/20 Page 4 of 25 PageID #: 4




management learned that Plaintiff was not going to accede to their every wish. Other issues later

in 2018 further signaled to the Clarksburg VA that Plaintiff would not kowtow to its

unreasonable demands.

In late August 2018, Defendants’ agents ordered Plaintiff to amend the existing SOPs regarding
 the security and storage of high risk medications and type up new SOPs relating to the storage
                and administration of insulin and hypoglycemia/hyperglycemia.

       13.     In addition to keeping the employees’ time, part of Plaintiff’s duties in the Patient

Care department included updating and maintaining current editions of the SOPs and Medical

Center Memoranda (MCM’s) for the Clarksburg VA.

       14.     In late July and August of 2018, the Clarksburg VA amended and implemented

various policies regarding insulin, the security and storage of insulin, the administration of

insulin, and hypoglycemia/hyperglycemia. See SOP 118-157 (“Hypoglycemia and

Hyperglycemia Parameters and Process to Notify Providers”), SOP 118-159 (“Administration of

Medications and Intravenous Fluids by Nursing Personnel”), SOP 118-120, SOP 118-125, SOP

118-52, SOP 118-025 (“Management of High Risk Medications”), and MCM No. 119-27 (“High

Risk Medication”). As the keeper of the SOPs, Plaintiff was charged with manually inputting

such changes given to him by upper management. Christa Jarvis specifically told Plaintiff these

SOPs were a “priority,” but at that time, Plaintiff did not understand why it was so important.

On one occasion, Jarvis and Paul Carter pressed Plaintiff why it was taking so long to add one

word, “insulin”, to an SOP, but Plaintiff explained the entire document had to be re-typed and

re-formatted properly. These changes to the SOPs were signed off on by upper management at

the Clarksburg VA between August 2, 2018 and August 30, 2018.




                                                 4
  Case 1:20-cv-00215-IMK Document 1 Filed 08/28/20 Page 5 of 25 PageID #: 5




       15.     Plaintiff’s knowledge and maintenance of the SOPs meant he was the only

employee outside of upper management at the Clarksburg VA, who knew about these critical,

after-the-fact changes to existing insulin/hypoglycemia policies and the development of new

insulin/hypoglycemia policies.

       16.     These changes were made in August 2018 as part of an attempt to address issues

central to the Clarksburg VA’s failures in the serial killer episode.

       17.     The critical nature of the changes to these SOPs was underscored in the

Clarksburg VA’s subsequent efforts in the summer of 2020. In June of 2020, upper management

at the Clarksburg VA switched gears and updated SOP 118-157 and removed the “Recission”

category from the SOP, which would have shown that the policy was first issued in August 2018.

The Clarksburg VA’s June 2020 version of SOP 118-157 attempts to give the impression that the

SOP was new and issued for the first time in June 2020 when, in fact, it was issued for the first

time in August 2018.

Beginning in late August 2018, Defendants’ agents at Clarksburg embarked on a path to create a
                            hostile work environment for Plaintiff.

       18.     During his employment by the VA, Defendants’ agents knew Plaintiff suffered

from PTSD.

       19.     On August 28, 2018, a false allegation of sexual harassment was concocted and

made against Plaintiff, and Plaintiff vehemently professed his innocence. Upon Plaintiff’s

insistence, the matter was referred to an EEO manager at the Beckley VA for investigation, who

acknowledged to Plaintiff that he was “‘restricted by upper management’” at the Clarksburg VA

and not given access to all of the documents. The matter was ultimately dropped and closed by




                                                  5
    Case 1:20-cv-00215-IMK Document 1 Filed 08/28/20 Page 6 of 25 PageID #: 6




Plaintiff’s supervisors because it did not happen and presumably Defendants’ agents realized it

would be proven to be bogus, if pursued further. (2-10-20 FAD at p. 12).

         20.    In hindsight, it is now clear that Plaintiff’s knowledge of the change in SOPs

related to insulin/hypoglycemia and his refusal to kowtow to upper management caused the

Clarksburg VA’s administrators to view him with serious concern, given the sensitive nature of

that information and the desire of the Clarksburg VA’s management to keep the unfavorable and

horrific episode of the serial killer and the murdered veterans shielded from public view and

scrutiny.

         21.    On September 13, 2018, Plaintiff’s supervisor, Paul Carter, informed Plaintiff he

was imposing a 7-day suspension for Plaintiff being 15 minutes late to work on one occasion in

August of 2018. Plaintiff offered to use his accrued leave for the 15 minutes, but Carter refused

to accept Plaintiff’s offer.

    In mid-September 2018, Plaintiff told Defendants’ agents he planned to and then did, in fact,
      blow the whistle on the Clarksburg VA’s wrongdoing and unconscionable and dangerous
                                             conduct.

         22.    Previously, at the end of August/beginning of September of 2018, Plaintiff

learned about the serial killer and the Inspector General’s June 2018 investigation into the

matter.3


3
 The details of the serial killer’s unconscionable and horrific murders were detailed in the
Information filed in this Court in the case styled, USA v. Reta Mays, Criminal No. 1:20-cr-27
(July 13, 2020). As detailed in the Information:

         “18. In or about June 2018, a medical doctor employed by VAMC Clarksburg
         as a hospitalist reported to the hospitalist’s supervisor a concern about the deaths
         of patients who had suffered unexplained hypoglycemic episodes on Ward 3A,
         including the deaths of multiple non-diabetic patients. This concern led to an
         internal investigation that culminated in a referral for a criminal investigation.



                                                   6
  Case 1:20-cv-00215-IMK Document 1 Filed 08/28/20 Page 7 of 25 PageID #: 7




       23.     Medical Director Snider imposed a gag order for certain employees at the Louis

A. Johnson facility and ordered these employees not to discuss the serial killer or the killings of

the veterans there. (See, e.g.,

https://www.usatoday.com/story/news/investigations/2019/10/15/clarksburg-va-deaths-hospital-o

versights-lapses-limit-homicide-evidence/3922640002/).

       24.     During the meeting between upper management and Plaintiff regarding the

contrived suspension on September 13, 2018, Plaintiff indicated to Carter (and a union

representative) that he could no longer stay silent about the profoundly troubling issues facing

the Clarksburg VA and that he would be contacting President Trump, the Defendant and

Secretary Wilkie of the VA, veterans’ advocates, and various media outlets to let them know

about the Clarksburg VA leadership’s failures, mismanagement and dangerous acts. In

particular, Plaintiff highlighted (a) Defendants’ continued employment of the serial killer,

which was then putting the VA’s patients and employees continually at risk and in

substantial danger. Additionally, Plaintiff noted, inter alia, (b) Defendants’ refusal to timely

and adequately notify the murdered veterans’ families of the reason for their passing as well as

the concealment of the serial killer controversy from the public at large; (c) Defendants’ creation

of a fictitious ER sub-department in an attempt to get bonus money under false pretenses; (d)

Defendants’ knowing breach of a countless number of veterans’ HIPAA rights and

corresponding decision to under-report these violations; and (e) Defendants’ indifference to the



       19.     In or about July 2018, VAMC Clarksburg removed the defendant from a
       position of patient care.”

(Id. 18-19). The Information sets forth that Reta Mays murdered veterans Robert Edge, Sr.,
Robert Kozul, Archie Edgell, George Shaw, W.A.H., Felix McDermott, Raymond Golden, and
R.R.P. between July 20, 2017 and June 18, 2018. (See generally id.).

                                                 7
    Case 1:20-cv-00215-IMK Document 1 Filed 08/28/20 Page 8 of 25 PageID #: 8




suicide of multiple veterans at the Clarksburg facility. (12-1-19 Mem. at p. 6-7). The following

sub-paragraphs explain these issues in more detail:

               a.      Continued on-site employment of the serial killer. While law enforcement

                       and federal prosecutors needed time to gather information to criminally

                       prosecute Reta Mays, Defendants knew in June-July 2018 that Mays was

                       the serial killer and did not have to prove it beyond a reasonable doubt in a

                       court of law in order to terminate her employment or, at the very least,

                       suspend her pending an investigation. Not only did Defendants let Mays

                       continue to receive a salary, she continued to physically work in the

                       Clarksburg VA mail room until late April 2019 -- more than nine months

                       after she was known (by the VA’s own admission) to be a serial killer in

                       July 2018!4 As Plaintiff relayed in the meeting on September 13, 2018,

                       the allowance of the serial killer, Mays, to continue working in the

                       Clarksburg VA mail room was incredibly dangerous to VA patients and

                       employees. (Id.). At that point in time, there was certainly no telling what

                       she could do when it was readily apparent she had already murdered

                       several VA patients. (Id.).

               b.      Failure to disclose the serial killer’s murderous spree. At least some of

                       the victims’ families were not told immediately that their loved ones were


4
 According to a USA Today article, Michael Missal, inspector general for the Department of
Veteran Affairs, “said investigators identified Mays as a person of interest shortly after officials
were notified of the suspicious deaths in 2018.”
(https://www.usatoday.com/story/news/politics/2020/07/14/veteran-deaths-reta-mays-facing-mur
der-charges-clarksburg-deaths/5433526002/).# The federal Information indicated that by July
2018 Mays had been moved out of patient care. (See supra n. 3).

                                                 8
    Case 1:20-cv-00215-IMK Document 1 Filed 08/28/20 Page 9 of 25 PageID #: 9




                       murdered by the serial killer employed by the VA. (See, e.g.,

                       https://www.npr.org/2020/07/14/890776010/former-va-medical-worker-ch

                       arged-with-7-murders-in-west-virginia) (noting victim’s daughter did not

                       find out her father was murdered until late August 2018 when the FBI

                       visited her residence);

                       https://www.washingtonpost.com/politics/suspicious-insulin-injections-ne

                       arly-a-dozen-deaths-inside-an-unfolding-investigation-at-a-va-hospital-in-

                       west-virginia/2019/10/05/89636e90-dee0-11e9-be96-6adb81821e90_story

                       .html (same). Later, in a memorandum to internal investigators, Plaintiff

                       explained in September 2018 that: “[m]y main priority in doing this was

                       the murdered Veterans and their families[’] right to know.”5 (12-1-19

                       Mem. at p. 2). Further, Defendants shielded information regarding the

                       serial killer and the murdered veterans from the public at large.

               c.      Use of a Fictitious ER Department. Switching gears, with respect to the

                       fictitious ER department issue, a letter from the U.S. Office of Special

                       Counsel to President Trump on September 29, 2017 stated as follows:

                               The agency largely substantiated the
                       whistleblower’s6 allegations. The investigation revealed
                       that over the last seven years, a Primary Care manager
                       attempted to inappropriately influence ED nursing staff to
                       place emergency patients in two unofficial clinics used to
                       improperly reduce reported ED wait times and the number
                       of ED patient encounters. Affected patients were also
                       improperly coded for medical billing purposes. The

5
  At that time in September 2018, Plaintiff knew only that there were victims of the serial killer,
but he did not know the precise identity of these victims and assumed the families had no idea
about what had happened to their loved ones.
6
  To be clear, the whistleblower referred to in this quote is not the Plaintiff.

                                                 9
Case 1:20-cv-00215-IMK Document 1 Filed 08/28/20 Page 10 of 25 PageID #: 10




                 decision to create these unofficial clinics violated several
                 VA Directives and prevented an accurate analysis of ED
                 staff workload. It also gave the false impression that the
                 Primary Care clinic had a greater workload and demand for
                 services. . . .
                         Based on this information, OSC requested that the
                 VA address whether any effort to review improper medical
                 copayment billing was conducted and provide an update on
                 any administrative action recommended for the Primary
                 Care manager. The VA informed OSC that 602 veterans
                 were charged an incorrect copayment, resulting in a total
                 lost revenue of $21,070 for the clinic. The agency is
                 currently determining how to recoup lost payments. In
                 addition, the Primary Care manager responsible for the
                 creation of these improper clinics received a written
                 counseling for her inappropriate conduct.
                         In comments to the report, the whistleblower
                 praised ED staff who resisted these instructions and called
                 attention to large bonuses received by managers
                 responsible for the misconduct. The whistleblower faulted
                 Johnson VAMC senior leadership and called for the
                 removal of responsible individuals from service.

          (9-29-17 Ltr. from Leavitt to The White House)(emphasis added). While this

          issue was obviously known within the higher workings of the federal government,

          it had not received any media attention at the time when Plaintiff was engaging in

          his statutorily-protected whistleblowing activity.

          d.     Under-reporting of HIPAA Violations. Clarksburg VA’s upper

          management was notified that thousands of veterans had their medical records

          compromised by an employee at the Clarksburg VA. The media and the

          Secretary of the U.S. Department of Health and Human Resources is required to

          be notified when more than 500 individuals are involved in the breach. 45 CFR

          §§ 164.406-408. Yet, the Clarksburg VA’s upper management instructed the

          Privacy Officer to report only 200 HIPAA violations, which because of the



                                           10
 Case 1:20-cv-00215-IMK Document 1 Filed 08/28/20 Page 11 of 25 PageID #: 11




               smaller, incorrect number meant that the media and the Secretary of DHHS were

               not contacted, as the VA would been required to do, had the correct number of

               violations been reported. (Bee-Delgado Answers at Item 9, pp. 13-14; see also 45

               CFR §§ 164.400-414). That is, the actual number of violations was in the

               thousands and was purposefully under-reported to avoid these requirements.

               (Id.).

               e.       Indifference to Veterans’ Suicides. Plaintiff noted the following two

               incidents, in particular:


                               A Veteran called into the facility and asked for help.
                        He stated he was coming to the facility and going to kill
                        himself. Proper protocol and procedures were not followed
                        and the Veteran sat in the parking lot while VA officers
                        walked by him, upwards of (3) different times. The
                        Veteran shot and killed himself in our parking lot. This
                        event was covered up and didn’t make the National news.

                                               ****

                                . . . Summer of 2017, a Veteran was admitted on 4B
                        (psychiatric ward lock-down) due to his wife committing
                        suicide. He was discharged. Protocol and procedures state
                        that a follow-up / check-up phone call will be made for 3
                        consecutive days following discharge. This was not done
                        until the 3rd day. A health and welfare check was initiated
                        on day 3 after discharge only to find that the patient had
                        already committed suicide.

               (2-11-19 Ltr. from Bee to McKinley).

       25.     In an email to Lisa McManamay after the meeting in the afternoon on September

13, 2018, Plaintiff stated that he planned to contact news agencies “to report the shadiness and

cover-up scandals here at the VA.” (9-13-18 Email from Bee to McManamay).




                                                 11
 Case 1:20-cv-00215-IMK Document 1 Filed 08/28/20 Page 12 of 25 PageID #: 12




       26.     In an email to the VA’s Equal Employment Officer, Lisa McManamay, and

Plaintiff’s immediate boss, Paul Carter, on September 14, 2018, Plaintiff reiterated that

“Veterans Advocates” need to hear what is transpiring at the Clarksburg VA and referred to the

conversation the day before and specifically highlighted the aforementioned problems and issues

set forth in paragraph 24 above. See supra. (9-14-18 Email). Plaintiff’s email stated, in relevant

part, “not only is the [serial killer] employee not in jail, but remains employed and on straight

day shifts . . . [another employee] created a fictitious department with fictitious veterans seeking

and receiving healthcare that resulted in her receiving bonus money paid for her outstanding

performance. Lets [sic] also not forget that she has multiple HIPPA [sic] violations and

complaints[.]” (Id.).

       27.     Shortly thereafter, in mid-September of 2018, Plaintiff contacted David Martino,

Compliance Officer, and again talked about exposing upper management’s gross

mis-management and bringing media attention to shine a light on the intolerable and unsafe

situation at the Clarksburg VA, and Plaintiff forwarded Martino some emails. After reviewing

the emails, Martino met with Plaintiff in his office and told him bluntly, “work things out with

Carter or everyone will go down.” (See 12-1-19 Mem. to Delgado).

       28.     After he did not get a satisfactory response to the concerns he voiced to the

Clarksburg VA’s upper management in September 2018 (and it became clear that internal

procedures at the VA were not going to be fruitful or productive), Plaintiff carried out what he

told the Clarksburg VA’s upper management he was going to do and began contacting entities

outside of the Clarksburg VA. That is, Plaintiff reached out to the VA’s Office of Inspector

General (“OIG”) hotline, to Congressman McKinley’s Office, and to various news outlets from




                                                 12
 Case 1:20-cv-00215-IMK Document 1 Filed 08/28/20 Page 13 of 25 PageID #: 13




October-December 2018 and detailed the issues he previously laid out to McManamay, Carter

and others. (2-14-20 EEO App. ¶ 5).

 Following Plaintiff’s attempts in October - December 2018 to draw attention to these matters,
     the tension in the work atmosphere escalated, and the situation spiraled out of control.

        29.     In late October 2018, Plaintiff contacted a local television station about the serial

killer and the failure of the VA to notify the families of those veterans that were murdered there.

        30.     On October 24, 2018, Plaintiff contacted the Office of Inspector General.

        31.     Needless to say, the Clarksburg VA’s upper management and Defendants’ agents

did not take kindly to the publication of these facts to various media outlets and high-ranking

public officials by Plaintiff.

        32.     The tension in the work atmosphere escalated.

 Plaintiff requested a transfer because of his PTSD and the stressful work environment, and the
      Clarksburg VA formally denied the request for accommodation in November 2018.

        33.     In an email to upper management as early as September 13, 2018, Plaintiff

indicated he no longer felt comfortable working at the Clarksburg VA and requested a transfer.

(9-13-18 Bee email to McManamay).

        34.     On September 24, 2018, Plaintiff again informally requested a reasonable

accommodation to telework and/or a reassignment because he felt “anxiety, was scared to come

to work, felt like he did not have support service, and that he was being set up to be fired.”

(2-10-20 FAD at p. 10).

        35.     On October 26, 2018, Plaintiff’s doctor submitted a form to the Clarksburg VA

citing Plaintiff’s PTSD and requesting that Plaintiff either be permitted to telework or be




                                                 13
 Case 1:20-cv-00215-IMK Document 1 Filed 08/28/20 Page 14 of 25 PageID #: 14




transferred out of the Patient Care Department due to the current work environment. In this

form, the doctor noted that Plaintiff did his “job well and wants to keep working.”

       36.     On November 13, 2018, Clarksburg VA’s upper management denied Plaintiff’s

request for an accommodation based upon his disability.

In late 2018-early 2019, Plaintiff continued to sound the alarm to the public about the Clarksburg
               VA, and the work atmosphere continued to deteriorate even further.

       37.     The work atmosphere grew exceedingly tense, and during the latter part of 2018

Plaintiff used much of the leave he had accrued throughout his career at the VA.

       38.     In January-February of 2019, Plaintiff wrote to the Defendant Secretary of the

VA, Robert Wilkie, President Trump and the White House, and others about the aforementioned

issues involving the Clarksburg VA.

       39.     On February 11, 2019, Plaintiff wrote a letter to Congressman McKinley that

included the following statement:

               FBI and local police investigating up-to 12 murders within our facility by
       an employee that has not only remained on the payroll, but given a promotion and
       better hours. This employee isn’t performing patient care. No national media
       coverage and the families of these 12 deceased Veterans, at least to my
       knowledge, have not been informed that any type of investigation is taking place.
       The way these Veterans were murdered, insulin. Yes sir, I know the employees
       name . . . .

(2-11-19 Ltr. from Bee to Cong. McKinley).

       40.     On February 21, 2019, Plaintiff, then pro se, filed his original formal Complaint

with the OAWP and set forth the issues he had previously aired with upper management at the

Clarksburg VA (as detailed above in paragraph 24) in the September 2018 meeting and emails.




                                               14
 Case 1:20-cv-00215-IMK Document 1 Filed 08/28/20 Page 15 of 25 PageID #: 15




(EEO Investigative Rpt. File at 713, 718-722). Regarding the serial killer, Plaintiff’s Complaint

noted:


         Upwards of 12 Veterans have been murdered with insulin and an [sic] on-going
         FBI investigation since [sic] spring of last year has resulted in no arrests of the
         employee but with her removal from patient care and placed in a nice Mon-Fri 8
         hour per day job [on site at the VA]. This employee is a threat to every person
         within the facility . . . . [The serial killer’s] actions are unable to be predicted and
         the speculation that . . . [she] would just as easily and without care unleash
         gunfire within the facility rather than being arrested isn’t a far stretch by any
         means. A VA police officer that is armed should escort this employee at all times
         they are on the premises but this isn’t happening at all. Everyone is at risk and it
         hasn’t even made the national news, but it will.

(EEO Investigative Rpt. File at 719). Plaintiff also again detailed the issues discussed above

with respect to (b) the failure to disclose the serial killer’s murder spree, (c) the use of a fictitious

ER department, (d) the under-reporting of HIPAA violations and (e) the indifference to

veterans’ suicides.


   Defendants’ agents preyed on his PTSD and caused him so much stress that he had to seek
                   medical attention related to his PTSD in February 2019.

         41.     On February 4, 2019, Carter sent an email to the HR department recommending

termination of Plaintiff and copied Plaintiff on this email.

         42.     The VA’s HR department refused to carry out the termination.

         43.     As a result of the continued work atmosphere, Plaintiff was forced to seek

medical treatment on February 4, 2019.

         44.     On February 14, 2019, Plaintiff emailed a manager in the Beckley VA and stated:

                 “I was being treated for the anxiety, depression and PTSD I have
                 related to my almost 9 years working in support of Operation
                 Enduring Freedom, Afghanistan prior to working here at the VA as
                 an employee. Since I started this position, my symptoms have
                 worsened, I am on more medication, am in therapy, and last week
                 was admitted to the inpatient unit for over 48 hours. I cannot


                                                   15
 Case 1:20-cv-00215-IMK Document 1 Filed 08/28/20 Page 16 of 25 PageID #: 16




                tolerate the amount of anxiety, stress and harassment I am being
                subjected to and it has been on-going and has become relentless.”

(EEO Investigative Rpt. File at 73).

        45.     On February 28, 2019, Carter tossed some papers at Plaintiff, and admittedly,

Plaintiff did not take kindly to this act.

        46.     As the FAD noted, Plaintiff stated that “management was aware of his mental

health conditions and wanted him to react.” (2-10-20 FAD at p. 12).

        47.     Similarly, the internal EEO Investigator noted that Plaintiff contended “his

disabilities were key in these events as leadership identified his stressors and then attacked him

in hopes of provoking him into an incident that would result in his termination.” (EEO

Investigative Rpt. File at 125).

        48.     On March 1, 2019, Carter sent another proposal for Plaintiff’s termination to HR

for disrespecting a supervisor.

        49.     On March 5, 2019, Plaintiff was notified by HR via email that the proposal for

termination was placed on hold because of protections for whistleblowers within the VA, as set

forth in 38 U.S.C. § 714(e). (EEO Investigative Rpt. File at 302).

        50.     In the “Management Response’s” section of the agency’s FAD, it was noted that

Plaintiff “states that his disability was a factor in S1 and other management official’s decision to

suspend him, because they identified his stressors and then subsequently triggered him with the

intention of getting him into more trouble. Complainant asserts that prior to the proposed and

final suspension, he had never received any form of discipline verbally or in writing.” (2-10-20

FAD at p. 6).




                                                 16
 Case 1:20-cv-00215-IMK Document 1 Filed 08/28/20 Page 17 of 25 PageID #: 17




Defendants re-assigned Plaintiff to the laundry room and have suspended him without pay since
                                              April 2019.

        51.     On March 29, 2019, Defendant transferred and re-assigned Plaintiff to the laundry

facility.

        52.     On April 1, 2019, the laundry room supervisor told Plaintiff that he was advised

by Carter to “confine” Plaintiff to the laundry room. (See 2-10-20 FAD at p. 12). Meanwhile, at

this time, the serial killer continued working in the mail room, and she was not confined

there. Bizarrely, Reta Mays was ultimately fired in late April 2019 for lying on her resume, not

the murders. (See

https://www.wpxi.com/news/investigates/veterans-affairs-deaths-a-serial-killer-at-the-va-hospital

-what-s-behind-a-series-of-deaths/1012567899/;

https://www.washingtonpost.com/politics/suspicious-insulin-injections-nearly-a-dozen-deaths-in

side-an-unfolding-investigation-at-a-va-hospital-in-west-virginia/2019/10/05/89636e90-dee0-11e

9-be96-6adb81821e90_story.html);

https://www.washingtonpost.com/politics/suspicious-insulin-injections-nearly-a-dozen-deaths-in

side-an-unfolding-investigation-at-a-va-hospital-in-west-virginia/2019/10/05/89636e90-dee0-11e

9-be96-6adb81821e90_story.html).

        53.     After Plaintiff objected to this transfer, according to the agency’s FAD, the

Clarksburg VA placed him on administrative leave without pay on April 5, 2019, and he remains

on such leave. (See 4-8-20 VA App. Resp. to OEDCA FAD at 9, n. 15).

        54.     In the “Management Response’s” section of the agency’s FAD, it was noted that

Plaintiff “believes that he was reassigned to the laundry facility in retaliation for filing a

whistleblowing claim and asserts that the reassignment violated the limitations associated with



                                                  17
 Case 1:20-cv-00215-IMK Document 1 Filed 08/28/20 Page 18 of 25 PageID #: 18




his disabilities.[footnote omitted]. Complainant [Plaintiff] attests S1 [] decided to reassign him

because he hoped Complainant would quit.” (2-10-20 FAD at 7).

       55.     On June 3, 2019, Plaintiff’s position as “Program Support Assistant” was being

filled under an internal vacancy announcement.

       56.     No matter how Defendants describe his status, Plaintiff has received a de facto

termination inasmuch as he has not been paid since April 2019.

       57.     The VA’s internal investigation sided with management. In his pro se appeal of

the decision in February 2020, Plaintiff highlighted “the worst and ugliest part of the Veterans

Administration and that’s the corrupt cover-ups, lies, manipulations, and continued lack of

support given to the actual victims but [instead] supporting the officials responsible thus

allowing the corrupt actions to continue.” (2-14-20 EEO App.).

             Between September 2018 and August 2019, Defendants’ agents retaliated against
  Plaintiff for his whistleblowing activity and in an effort to suppress unfavorable information
                               from surfacing in the public domain.

       58.     Plaintiff stated “the reprisal from leadership started on September 13 and 14, 2018

when I indicated that I was going to inform Veteran advocates of the activities that are routine at

the Clarksburg Louis A. Johnson VA Medical Center (LAJVAMC).” (2-27-20 Letter from Bee,

re: Resp. to Carter’s Aff’t & Q’s in Supp. of OAWP Referral, at Item #2, p. 2).


       59.     As Plaintiff’s statement to the EEOC made clear: Defendants’ agent “would NOT

stop, especially after I [Plaintiff] indicated that I would start with President Trump and Secretary

Wilkie and NOT stop contacting and informing everybody that would listen about the cover-ups




                                                18
 Case 1:20-cv-00215-IMK Document 1 Filed 08/28/20 Page 19 of 25 PageID #: 19




and abuse of power that has occurred at the LAJVAMC.” (2-27-20 Letter from Bee, re: Resp. to

Carter’s Aff’t & Q’s in Supp. of OAWP Referral, at Item 4, p. 4).


        60.       Tragically, the Clarksburg VA’s upper management appears to have been more

concerned with protecting their reputation from the threat of public exposure of this horrific

serial killer episode posed, in part, by Plaintiff’s whistleblowing, than they were with protecting

their employees and patients and making amends for the catastrophic murders of the veterans in

their facility.

 Despite Plaintiff’s efforts, the Clarksburg VA was able to conceal the serial killer episode from
                            public view from June 2018 - August 2019.

        61.       The VA acknowledged it knew about the murders in June 2018.

        62.       In late August of 2019, the estate of one of the murdered veterans, Felix K.

McDermott, provided a Notice of Claim to the VA.

        63.       The allegations of the McDermott Estate were reported in the Clarksburg

Exponent Telegram shortly thereafter.

        64.       It was only then that the Clarksburg VA announced on August 27, 2019, that it

was investigating 11 suspicious deaths at the VA.

(https://www.washingtonpost.com/politics/2019/08/30/officials-are-investigating-suspicious-deat

hs-va-hospital-two-have-been-ruled-homicides/).

        65.       These events in late August 2019 prompted widespread news coverage of the

serial killer and murders.

        66.       Prior to this time period, the VA was largely successful in keeping the scandal

hidden from public view.




                                                  19
 Case 1:20-cv-00215-IMK Document 1 Filed 08/28/20 Page 20 of 25 PageID #: 20




When the details finally came to light in late 2019, the truth prompted widespread condemnation,
                          including from Senators Manchin and Capito.

       67.     The Washington Post reported:

       “‘All of us are up in arms,’ said Sen. Joe Manchin III (D-W.Va.), describing the
       reaction of his colleagues on the Senate committee that oversees veterans’ care.
       He said he is incredulous that hospital leaders in Clarksburg took so long to put
       the pieces together.
       ‘You mean to tell me that for nine months you didn’t know what was going on in
       your hospital?’ Manchin said. ‘Either you didn’t care, or there was a lack of
       competency.’
       ‘You can’t be this removed’ from hospital operations, Manchin said. ‘It’s almost
       like you don’t give a darn.’
       The senator said he is preparing to call for a ‘full-blown’ Senate investigation into
       how VA handled the case.”

(https://www.washingtonpost.com/politics/suspicious-insulin-injections-nearly-a-dozen-deaths-i

nside-an-unfolding-investigation-at-a-va-hospital-in-west-virginia/2019/10/05/89636e90-dee0-1

1e9-be96-6adb81821e90_story.html).

       68.     Senator Capito also noted the “news is sickening and troubling” and that she

would do “everything I can to make sure this is fully investigated.”

(https://www.wwnytv.com/2019/08/25/death-veteran-wv-va-hospital-ruled-homicide/).

       69.     In his daily column for WV Metronews on August 30, 2019, Hoppy Kercheval

likewise stated:

               . . . Through reporting and the cooperation of victims’ families, we now
       have confirmation that two veterans who died at the hospital were murdered, put
       to death by someone who injected them with lethal doses of insulin. Neither was
       diabetic.

              The Clarksburg Exponent newspaper was the first to report on the
       homicide of retired Army Sergeant Felix McDermott. That was followed by a
       USA Today report of Air Force veteran George Shaw, Sr.’s death. Military
       autopsy reports show the deaths of both men in April 2018 were homicides.

            Those deaths are shocking enough, but investigators have told family
       members that the deaths of ten patients at the hospital are suspicious.


                                                20
 Case 1:20-cv-00215-IMK Document 1 Filed 08/28/20 Page 21 of 25 PageID #: 21




              The hospital and the Veterans Administration’s response has been to
       stonewall. A hospital spokesman issued a brief statement which stood out for its
       defensive tone.

               ‘Allegations of potential misconduct you may have heard about in media
       reports do not involve any current Louis A. Johnson VA Medical Center
       employees. Immediately upon discovering these serious allegations, Louis A.
       Johnson VA Medical Center leadership brought them to the attention of VA’s
       inspector general while putting safeguards in place to ensure the safety of each
       and every one of our patients’ said spokesman Wesley Walls.

               The statement went on to refer additional questions to the Office of the
       Inspector General within the Veterans Administration. That office answers press
       inquiries with the standard defense that it cannot talk about an ongoing
       investigation.

                  There are a couple of fundamental problems here.

               First, confidence in the hospital has been shaken to the core by these
       revelations and the best the facility can do to reassure former, current and future
       patients and their families is to say that no current employee is involved.

               Well, who was involved? What action, if any, was taken against that
       person? What are the new safeguards? Do ‘new safeguards’ mean that
       previously the checks and balances were so lax that someone could murder
       patients?

              Second, why has the investigation taken so long? These suspicious deaths
       have been known about for well over a year. The autopsy report for McDermott
       was completed last February.

               This country demands much from its soldiers, including the possibility
       that he or she will have to make the ultimate sacrifice. In return, the country
       honors them and pledges to care for them. For at least two veterans, and possibly
       as many as ten, that sacred promise has been violated.

(https://wvmetronews.com/2019/08/30/va-stonewalling-on-murders-suspicious-deaths-at-clarksb

urg-hospital/).




                                                 21
 Case 1:20-cv-00215-IMK Document 1 Filed 08/28/20 Page 22 of 25 PageID #: 22




                              Plaintiff seeks reinstatement to his job.

       70.     Plaintiff has not secured employment elsewhere, and the stress of the

aforementioned events coupled with his pre-existing PTSD candidly make it difficult for him to

find and hold a job at this juncture.

       71.     Plaintiff nevertheless seeks reinstatement to his position at the VA, should

appropriate action be taken by Defendants and the right circumstances be present. That is, all

Plaintiff has ever wanted was to be allowed to do his job in a reasonable atmosphere free from

harassment.

                                              Claims:

  (COUNT I - WRONGFUL UNPAID SUSPENSION & DE FACTO DISCHARGE IN
 VIOLATION OF THE WHISTLEBLOWER PROTECTION ACT, THE REHAB ACT,
              AND THE WEST VIRGINIA HUMAN RIGHTS ACT)

       72.     The previous allegations of this Complaint are incorporated by reference herein.

       73.     Defendants and their agents cannot give a legitimate, non-discriminatory reason

for the adverse employment actions taken against Plaintiff.

       74.     The Rehab Act, 29 U.S.C. § 705, et seq., and West Virginia Human Rights Act,

W. Va. Code § 5-11-1, et seq., ban discrimination based upon disability. Sections 794 and 795

of the Rehab Act incorporate the anti-discrimination remedies and procedures set forth in Section

717 of Title VII. Hence, the Title VII remedies apply to federal disability discrimination claims.

       75.     The federal Whistleblower Protection Act, 5 U.S.C. § 2302(b)(8), provides that an

agency shall not take a personnel action against (i.e., suspend without pay or fire) an employee

because of any disclosure of information by an employee which the employee reasonably

believes evidences any violation of any law, rule or regulation or evidences gross




                                                 22
 Case 1:20-cv-00215-IMK Document 1 Filed 08/28/20 Page 23 of 25 PageID #: 23




mismanagement, a gross waste of funds, an abuse of authority or a substantial and specific

danger to public health or safety.

       76.     Defendants’ adverse employment actions taken against Plaintiff were based upon

his disability and his statutorily-protected whistleblowing activity in violation of the

aforementioned Acts.

       77.     As the FAD noted, Plaintiff “asserts that the proposed removal [was] too harsh,

and motivated by animus towards his protected bases, because management wore him down and

intentionally caused his mental health problems to worsen in hopes that he would react

negatively, which he finally did.” (2-10-20 FAD at p. 14).

       78.     Plaintiff suffered damages as a consequence, as articulated more fully in the final

section.

       79.     Defendant’s adverse employment actions taken against Plaintiff were malicious.

    (COUNT II - FAILURE TO REASONABLY ACCOMMODATE DISABILITY IN
            VIOLATION OF WEST VIRGINIA AND FEDERAL LAW)

       80.     The previous allegations of this Complaint are incorporated by reference herein.

       81.     Plaintiff is a "qualified individual with a disability," as that phrase is defined in

the West Virginia Human Rights Act and under W.Va. CSR §77-1-4.2 and under federal law.

       82.     Under the West Virginia Human Rights Act, W.Va. Code §§5-11-1 through -19,

and the attendant regulations, W.Va. CSR §77-1-4.5 and federal law , Defendants were also

obligated to make reasonable accommodations for Plaintiff's disability to enable him to remain

working for Defendants.

       83.     Under these facts, Defendants should have reasonably accommodated Plaintiff by

permitting him to transfer to another department or to telework.



                                                 23
 Case 1:20-cv-00215-IMK Document 1 Filed 08/28/20 Page 24 of 25 PageID #: 24




          84.    Plaintiff’s reasonable accommodation request was wrongfully and illegally

denied.

                             (COUNT III - FAILURE TO RE-HIRE)

          85.    Plaintiff re-alleges and incorporates by reference the previous allegations stated

herein.

          86.    After wrongfully terminating Plaintiff, Defendants has since hired an employee

for Plaintiff’s previous job.

          87.    Plaintiff was not re-hired by Defendants because of his disability in violation of

West Virginia Human Rights Act, W.Va. Code §§ 5-11-1 through -19 and federal

anti-discrimination law (described above) and because of his statutorily-protected

whistleblowing activity in violation of 5 U.S.C. § 2302(b)(8).

          88.    Defendants’ failure to re-hire Plaintiff also caused him damages.



          WHEREFORE, Plaintiff prays for judgment against Defendant to fully compensate him

for the harms and losses he has suffered and continues to suffer, including the following:

          a.     Plaintiff be reinstated to employment after appropriate action has been taken at

          the Clarksburg VA;

          b.     Plaintiff be awarded back pay wages, front pay wages and fringe benefits due and

          owing with pre-judgment and post-judgment interest thereon;

          c.     Plaintiff be awarded a sum of money representing diminished earning capacity in

          an amount to be determined at trial;




                                                  24
Case 1:20-cv-00215-IMK Document 1 Filed 08/28/20 Page 25 of 25 PageID #: 25




     d.     Plaintiff be awarded compensatory damages in an amount to be determined at trial

     for the severe emotional distress, humiliation, anxiety, embarrassment, aggravation,

     annoyance, inconvenience, and loss of enjoyment of life suffered by Plaintiff as a result

     of Defendant’s unlawful acts;

     e.     Plaintiff be awarded any and all additional economic losses suffered by Plaintiff

     as a result of Defendant’s unlawful acts;

     f.     Plaintiff be awarded costs of litigation and all reasonable attorney’s fees;

     g.     Plaintiff be awarded pre-judgment and post-judgment interest on any damages

     awarded at the trial of this matter; and

     h.     Plaintiff be awarded such further relief as this Court deems appropriate.

     PLAINTIFF DEMANDS A TRIAL BY JURY.



                                                          Plaintiff, GREGORY W. BEE,
                                                                  --By Counsel--


/s/ Robert M. Bastress III
_______________________________________
Robert M. Bastress III     (WVSB#9616)
DiPIERO SIMMONS McGINLEY & BASTRESS, PLLC
604 Virginia St., E.
Charleston, WV 25301
304-342-0133
rob.bastress@dbdlawfirm.com
Counsel for Plaintiff




                                                25
